Citation Nr: 0525711	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 
1998, for a grant of service connection for residuals of a 
hysterectomy.

2.  Entitlement to an effective date earlier than July 10, 
1998, for a grant of special monthly compensation based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1952 to July 1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
by the New York, New York, Regional Office (RO), which 
granted service connection for residuals of a hysterectomy 
secondary to vaginitis with history of metritis and special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) based on loss of use of a creative organ 
and assigned July 10, 1998 as their effective date.  A July 
2000 RO hearing was held.  Pursuant to a March 2005 Board 
remand, a June 2005 videoconferencing hearing was held before 
the undersigned Board Member.  

The case is now ready for the Board's appellate 
determination.  


FINDINGS OF FACT

1.  A November 3, 1967 Board decision denied service 
connection for residuals of a hysterectomy, primarily based 
on expert medical opinion that there was no etiological 
relationship between hypertrophy of the myometrium and the 
service-connected metritis.  

2.  A January 10, 1973 Board decision denied reopening of a 
claim of entitlement to service connection for residuals of a 
hysterectomy.

3.  On July 10, 1998, the RO received a June 24, 1998 
reopened claim from appellant, requesting service connection 
for residuals of a hysterectomy, with an accompanying July 8, 
1998 private medical opinion that related the hysterectomy to 
service.  It does not appear that she submitted any 
communication expressing an intent to reopen that claim for 
service connection for residuals of a hysterectomy between 
the date of the January 10, 1973 Board decision and July 10, 
1998.  

4.  It was not factually ascertainable that appellant's 
residuals of a hysterectomy were causally or etiologically 
related to service or a service-connected disability prior to 
that private medical opinion that was received on July 10, 
1998.

5.  An August 1999 rating decision granted service connection 
for residuals of a hysterectomy secondary to vaginitis with 
history of metritis and special monthly compensation under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss 
of use of a creative organ, all effective July 10, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 10, 
1998, for a grant of entitlement to service connection for 
residuals of a hysterectomy have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991-2002); 38 C.F.R. § 3.400 (1972-
2004).

2.  The criteria for an effective date earlier than July 10, 
1998, for a grant of entitlement to special monthly 
compensation based on loss of use of a creative organ have 
not been met.  38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 1991-
2002); 38 C.F.R. §§ 3.350(a), 3.400 (1972-2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the earlier effective date 
appellate issues.  The evidentiary record includes a November 
3, 1967 Board decision, which denied service connection for 
residuals of a hysterectomy, primarily based on expert 
medical opinion that there was no etiological relationship 
between hypertrophy of the myometrium and the service-
connected metritis; a January 10, 1973 Board decision, which 
denied reopening of said claim; numerous VA and private 
clinical records, including those dated prior and subsequent 
to the date of said latter Board decision; and written 
statements and other documentary evidence that the appellant 
has submitted, including her reopened claim in question 
received by VA on July 10, 1998.

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision with respect to the 
earlier effective date appellate issues.  It appears that 
appellant's service organization representative was aware of 
the legal requirements concerning reopening claims denied by 
a final Board decision.  See, for example, written statements 
from appellant's service organization representative dated in 
March 2000 and October 2004 and a July 2004 Supplemental 
Statement of the Case.  It does not appear that appellant has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained with respect to 
the earlier effective date appellate issues.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Assuming that that ruling 
applies to earlier effective date claims, since the August 
1999 adverse rating decision on the earlier effective date 
claims in question was rendered prior to the VCAA, a pre-
adjudication VCAA notice could not have in fact been issued.  
Pelegrini does not contain a remedy under such facts, nor is 
an efficient or timely remedy evident to the Board under the 
circumstances here.  Additionally, appellant had an 
opportunity to submit medical records and other documents and 
testify at RO and Board hearings.  Further, it is clear that 
appellant was told in a July 2004 Supplemental Statement of 
the Case to submit any evidence that she had in her 
possession as to these issues.  See 38 C.F.R. § 3.159.  

Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate her earlier 
effective date claims in question and that the VA has 
adequately attempted to assist her in obtaining evidence 
necessary to substantiate the claims.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issues in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, at 6 Vet. App. 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
their claim, this Court has concluded that the VCAA does not 
apply).  See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 
C.F.R. § 20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield, 
supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the earlier effective date issues on appeal.


A.  An Effective Date Earlier than July 10, 1998, for a Grant 
of Service Connection for Residuals of a Hysterectomy.

The appellant contends that the effective date for 
entitlement to service connection for residuals of a 
hysterectomy should be back to 1966, apparently on the basis 
that that was the date the hysterectomy was performed.  

The pertinent evidence of record includes a November 3, 1967 
Board decision, which denied service connection for residuals 
of a hysterectomy, primarily based on expert medical opinion 
that there was no etiological relationship between 
hypertrophy of the myometrium (the pathological diagnosis 
rendered after the hysterectomy was performed for adenomyosis 
of the uterus) and the service-connected metritis.  
Subsequently, a January 10, 1973 Board decision denied 
reopening of said hysterectomy service connection claim.  
Said January 10, 1973 Board decision specifically determined 
that the additional evidence received did not reveal that 
hypertrophy of the myometrium was present in service or was 
etiologically related to the service-connected menstrual 
irregularity.  Said January 10, 1973 Board decision, which 
denied reopening of a claim of entitlement to service 
connection for residuals of a hysterectomy, is final and may 
not be reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991-2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1972-2004).  See Manio v. Derwinski, 1 
Vet. App. 140 (1991); Smith (William A.) v. Brown, 35 F.3rd 
1516 (Fed. Cir. 1994); and Hodge v. West, 155 F. 3d 1356 
(Fed. Cir 1998).  No appropriate collateral attack with 
respect to said final January 10, 1973 Board decision has 
been made.  Thus, an earlier effective date for entitlement 
to service connection for residuals of a hysterectomy 
secondary to vaginitis with history of metritis may not be 
premised on the evidence of record at the time of said 
January 10, 1973 Board decision.  Id.  

In pertinent part, the effective date of an award of 
compensation based on...a claim reopened after final 
disallowance,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on new and material evidence (other than service 
medical records) received after a final disallowance shall be 
the date of receipt of new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  

In Brannon v. West, 12 Vet. App. 32, 34-35 (1998), the Court 
explained that the appellant in that case argued that the 
Board failed to adjudicate a claim that was reasonably raised 
by the medical evidence of record.  The Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....  

The mere presence of the medical evidence 
does not establish an intent on the part 
of the veteran to seek secondary service 
connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); cf. 38 C.F.R. 
§ 3.157(b) (1997) (permitting certain 
medical reports to be accepted as an 
"informal claim for increased benefits 
or an informal claim to reopen").  

In Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), the 
Court held that the BVA is not required to do a 
[']prognostication['] but to review issues reasonably raised 
by the substantive appeal."

Various written statements by appellant or her attorney dated 
in the mid to late 1970's and in the 1980's requested 
increased ratings for her service-connected gynecological 
disability or payment of unreimbursed medical expenses, but 
did not specifically request reopening of the hysterectomy 
service connection claim.  Numerous VA and private clinical 
records dated in the mid to late 1970's and in the 1980's 
indicated various treatment, including for a gynecological 
disability, but did not contain any medical opinion relating 
the hysterectomy to service or a service-connected 
disability.  Although certain service medical records and 
private and VA clinical records were subsequently received, 
these were either previously of record at the time of said 
Board decisions in question or are irrelevant and did not 
contain any medical opinion or other competent evidence 
relating the hysterectomy to service or a service-connected 
disability.  It does not appear that appellant submitted any 
communication expressing an intent to request reopening of a 
claim of entitlement to service connection for residuals of a 
hysterectomy until a June 24, 1998 written statement was 
received and stamped by the RO on July 10, 1998, with an 
accompanying July 8, 1998 private medical opinion in support 
of the claim.  See also a subsequently rendered August 1999 
VA medical opinion that supported said July 8, 1998 private 
medical opinion.  

Said July 8, 1998 private medical opinion in question was not 
received by VA until July 10, 1998 and there is no document 
in the record that may reasonably be construed as an informal 
claim or pending claim between the date of the January 10, 
1973 Board decision and the July 10, 1998 application for 
reopening of said hysterectomy service connection claim.  See 
38 C.F.R. §§ 3.155, 3.157 (1972-2004) (date of receipt of 
private medical evidence, not date of treatment, will be 
accepted as the date of receipt of a claim).  

Thus, since it does not appear probable that appellant 
submitted any communication expressing an intent to reopen 
the hysterectomy service connection claim until a written 
statement dated and stamped as received by the RO on July 10, 
1998, an effective date earlier than that July 10, 1998 
effective date assigned by the RO would not be warranted 
under applicable statutory and regulatory provisions (because 
the law provides that the effective date of an award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later).  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


B.  An Effective Date Earlier than July 10, 1998, for a Grant 
of Special Monthly Compensation based on Loss of Use of a 
Creative Organ.

Special monthly compensation may be awarded "[i]f the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs...."  38 U.S.C.A. § 1114(k) (West 1991-2002).  
With respect to the issue involving an effective date earlier 
than July 10, 1998, for a grant of special monthly 
compensation based on loss of use of a creative organ, since 
service connection was not in effect for residuals of a 
hysterectomy prior to July 10, 1998 and special monthly 
compensation benefits are only awarded for service-connected 
disability, the law, and not the evidence, is dispositive.  
Thus, the appeal with respect to this issue is denied due to 
the absence of legal merit.  Sabonis, supra.




ORDER

An effective date earlier than July 10, 1998, for a grant of 
service connection for residuals of a hysterectomy and 
special monthly compensation based on loss of use of a 
creative organ is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


